Exhibit BERRY PLASTICS CORPORATION TO ACQUIRE PLIANT CORPORATION For Immediate Release: EVANSVILLE, INDIANA, October 13, 2009 - Berry Plastics Corporation announced today that it intends to acquire in excess of 99.99% of the common stock of Pliant Corporation upon the emergence of Pliant from bankruptcy. On October 6, 2009, the U.S. Bankruptcy Court for the District of Delaware confirmed the joint reorganization plan proposed by an affiliate of Apollo Management, L.P. and Pliant.As a part of the Plan, Berry is entitled to receive up to 25% of the common equity of Pliant.Berry now also intends to acquire the remaining 75% of the common stock available under the Plan.Berry is currently evaluating its options with respect to financing the equity investment in Pliant.Pliant will remain separately capitalized as an unrestricted subsidiary of Berry. Pliant Corporation is a leading producer of value-added film and flexible packaging products for personal care, medical, food, industrial and agricultural markets.Pliant operates 18 manufacturing facilities around the world, and employs approximately 2,900 people with annual net sales of $1.1 billion for the year ended December31, 2008. Ira Boots, Chairman and CEO of Berry Plastics Corporation, stated “Pliant Corporation brings to Berry an important group of customers, employees, manufacturing locations and products.Their film product line enhances Berry’s current offering with innovation and broader market appeal.Berry’s rigid plastic packaging offering will be extended with the addition of Pliant’s flexible packaging.With Berry acquiring Pliant, customers will be better served with a financially strengthened full service company.” Berry will operate Pliant as an additional operating division.The transaction is anticipated to close by the end of the year.The Berry transaction described above is subject to receipt by Berry of necessary financing and customary regulatory approvals.An affiliate of Apollo Management remains obligated to fulfill its obligations under the Plan should these conditions not be satisfied. For additional information, please contact: Diane Tungate Executive Assistant Telephone: (812) 306-2370 1 About Berry Plastics Berry Plastics is a leading manufacturer and marketer of plastic packaging products.
